DETAILED ACTION
This action is in response to the RCE filed on 08/31/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 08/31/2021 has been entered. Claims 1, 3, 9, 11 and 16 have been amended. No claims have been canceled. Claims 1-5, 7 – 13, 15 – 18 and 20 are still pending in this application, with claims 1, 9 and 16 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7, 9 – 13, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US 2004/0215451) in view of Hardage et al. (US 10,726,847)  (“Hardage) and further in view of Efrati (US 2015/0046158).

However, Hardage discloses a method for performing voice synthesis for virtual agents (Abstract), wherein a voice is selected for a virtual agent based on a selected outcome for a call ( reason and/or intent of the call, e.g. filing an insurance claim or get insurance on a new car) (column 3 lines 10 – 12, 23 – 30; column 4 lines 4 – 19; column 6 lines 62 – column 7 line 12). Additionally, Hardage discloses that a voice includes an accent (column 3 lines 44 – 59).
	Furthermore, Efrati discloses a method for modifying a voice during a call (Abstract),
wherein voice modulation is only performed if a difference between a first (speaker) dialect and a target dialect is greater than a threshold (exceeds a predetermined accent threshold) ([0038] [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Macleod’s invention in the same way that Hardage’s and Efrati’s inventions have been improved to achieve the following predictable results for the purpose of reducing staffing costs while ensuring user satisfaction with call processing centers (Macleod, [0005] [0007] [0028] [0080 – 0086]): selecting the target accent (voice) based on a selected outcome for a call; determining, by the device, a difference between the first accent and the target accent or the first dialect and the target dialect; and modifying the one or more vocal features responsive to the determination that the difference between the first accent and the target accent or the first dialect and the target dialect is greater than a threshold.

For claim 9, Macleod discloses a system for selectively modifying one or more words n voice communications in one dialect and accent with one or more vocal features of a different 

	Furthermore, Efrati discloses a system and method for modifying a voice during a call (Abstract), wherein voice modulation is only performed if a difference between a first (speaker) dialect and a target dialect is greater than a threshold (exceeds a predetermined accent threshold) ([0038] [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Macleod’s invention in the same way that Hardage’s and Efrati’s inventions have been improved to achieve the following predictable results for the purpose of reducing staffing costs while ensuring user satisfaction with call processing centers (Macleod, [0005] [0007] [0028] [0080 – 0086]): select the target accent (voice) based on a selected outcome for a call; determine a difference between the first accent and the target accent or the first dialect and the target dialect; and modify the one or more vocal features responsive to the determination that the difference between the first accent and the target accent or the first dialect and the target dialect is greater than a threshold.
	
For claim 16, Macleod discloses non-transitory computer readable medium storing program instructions for causing one or more processors to (Abstract; [0036] [0043]): the method comprising: detect a first dialect and a first accent of one or more words in voice 
However, Hardage discloses a method for performing voice synthesis for virtual agents (Abstract), wherein a voice is selected for a virtual agent based on a selected outcome for a call ( reason and/or intent of the call, e.g. filing an insurance claim or get insurance on a new car) 
	Furthermore, Efrati discloses a method for modifying a voice during a call (Abstract),
wherein voice modulation is only performed if a difference between a first (speaker) dialect and a target dialect is greater than a threshold (exceeds a predetermined accent threshold) ([0038] [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Macleod’s invention in the same way that Hardage’s and Efrati’s inventions have been improved to achieve the following predictable results for the purpose of reducing staffing costs while ensuring user satisfaction with call processing centers (Macleod, [0005] [0007] [0028] [0080 – 0086]): selecting the target accent (voice) based on a selected outcome for a call; determining, by the device, a difference between the first accent and the target accent or the first dialect and the target dialect; and modifying the one or more vocal features responsive to the determination that the difference between the first accent and the target accent or the first dialect and the target dialect is greater than a threshold.

For claims 2, 10 and 17, Macleod further discloses, wherein (b) further comprises selecting the target accent based on a context for the voice communications (Macleod, geographical region or age, [0053 – 0055] [0060]).
	For claims 3 and 11, Macleod further discloses, wherein the context comprises one or more of the following: a type of the call, an industry associated with the call, a geography associated with the call (Macleod, [0053 – 0055] [0060]) and an age associated with the call.

	For claims 5 and 13, Macleod further discloses wherein, (e) further comprising modifying the voice communications comprising the one or more words in the first accent to be pronounced in the target accent (Macleod, target speech content is enunciated in the output voice, [0068] [0069]).
For claim 7, Macleod further discloses wherein, (e) further comprising modifying the voice communications comprising the one or more words in the first dialect to be pronounced in the target dialect (Macleod, target speech content is enunciated in the output voice, [0068] [0069]).
For claims 15 and 20, Macleod further discloses wherein, the device is further configured to modify the voice communications comprising the one or more words in the first dialect to be one of pronounced in the target dialect (Macleod, target speech content is enunciated in the output voice, [0068] [0069]) or replaced with one or more words in the target dialect.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US 2004/0215451) in view of Hardage et al. (US 10,726,847)  (“Hardage), and further in view of Efrati (US 2015/0046158) and further in view of Shambaugh et al. (US 6,598,021) (“Shambaugh”).
aim 8, the combination of Macleod, Hardage and Efrati fails to teach, wherein (c)
further comprising modifying the voice communications comprising the one or more words in
the first dialect to be replaced with one or more words in the target dialect.
However, Schambaugh discloses a method for modifying speech to provide a user
selectable dialect (Abstract), wherein modifying a voice communication comprises replacing
(substituting) one or more words in a first dialect with one or more words in a target dialect
(column 2 lines 30 — 37; column 4 lines 59 — 67; column 5 lines 3 — 50, 64 — column 6 lines 27, 37 — 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of
applicant’s invention to improve the method disclosed by the combination of Macleod, Hardage and Efrati in the same way the Schambaugh’s method has been improved to achieve the predictable results of further modifying the voice communications comprising the one or more words in the first dialect to be replaced with one or more words in the target dialect for the purpose of reducing staffing costs while ensuring user satisfaction with call processing centers (Macleod, [0005] [0007] [0028] [0080 – 0086]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 – 13, 15 – 18 and 20 have been considered but are moot in view of the new ground (s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SONIA L GAY/Primary Examiner, Art Unit 2657